Citation Nr: 0621055	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-33 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for kyphoscoliosis and 
degenerative changes of the thoracic spine.

2.  Entitlement to service connection for degenerative 
changes, cervical spine.

3.  Entitlement to service connection for migraine headaches, 
to include as due to an undiagnosed illness.

4.  Entitlement to an initial compensable rating prior to 
June 9, 2003 for tinea pedis and onychomycosis, and an 
initial rating in excess of 10 percent as of June 9, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from June 1990 to June 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of November 2002 and 
November 2003 of the Portland, Oregon, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The November 
2002 rating decision denied entitlement to service connection 
for the thoracic and cervical spine disorders.  The November 
2003 rating decision granted service connection for tinea 
pedis and onychomycosis with a noncompensable rating and 
denied entitlement to service connection for headaches.  The 
veteran perfected an appeal of those determinations.

The veteran indicated on his substantive appeal that he 
requested a Travel Board Hearing.  In a September 2004 
statement, he informed the RO that he withdrew the request.    
See 38 C.F.R. § 20.702 (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The service medical records reflect that, in March 1991, the 
veteran presented with complaints of neck pain since the 
previous day.  He denied any prior injury.  Examination 
revealed focal tenderness of the cervical spine at the left 
trapezius on rotation.  At his physical examination for 
separation from active service, the veteran indicated no 
history of any medical complaints or symptoms on his Report 
of Medical History, and the Report of Physical Examination 
reflects that all of his systems were assessed as normal.  
The only abnormality noted was scars.

The veteran claimed entitlement to service connection for 
back and neck pain.  The October 2002 Gulf War examination 
report reflects that he related that, when he turned his head 
to the right, he felt a twinge of pain which was like someone 
pinching him in his right upper back, which he had 
experienced for the prior three years.  He denied any history 
of a back injury, but related that, during active service, a 
90 pound box of ammunition dropped directly on his head and 
struck him in the center of the head.  He was wearing a 
helmet at the time, and his neck was sore for a few days.

Physical examination revealed no objective findings, but the 
X-ray showed mild kyphoscoliosis and mild degenerative 
changes of the thoracic spine and mild degenerative changes 
of the cervical spine.  The examiner did not record a nexus 
opinion.  As noted, a November 2002 rating decision denied 
the claims related to his spine, as the physical examination 
on exit from active service noted no abnormalities.  Upon 
receipt of his Notice of Disagreement, the veteran was 
afforded additional examinations to further develop his 
claims.

The October 2003 Gulf War examination report reflects that 
the examiner noted the veteran's low back pain, and that it 
was to be evaluated further by orthopedics.  The October 2003 
genitourinary examination report reflects that the examiner 
noted that a muscle examination was ordered, but since the 
veteran denied any muscular problems other than a back 
problem, for which service connection had already been 
denied, he left the muscle examination for the Gulf War 
examination.

The 2003 Gulf War examination was conducted the day prior to 
the genitourinary examination.  Thus, the veteran was not 
afforded an orthopedic examination of his neck and back.  
Although the service medical records reflect no entries 
related to complaints of back pain, the veteran still should 
have been afforded an orthopedic nexus examination in light 
of the 1991 event and the findings at the 2002 Gulf War 
examination.


The October 2003 neurological examination report reflects 
that the veteran related that his headaches started at age 22 
while he was in active service.  The neurological examination 
was normal.  The examiner rendered a diagnosis of migraine 
headaches, non-prostrating, and, referring to the veteran's 
reported history, noted that 22 is a common age of onset of 
migraine headaches in otherwise healthy individuals.  The 
examiner did not record any further clarification as to 
whether there was any relationship between the veteran's 
history and his active service.

The Board also notes that none of the examination reports 
reflect that the examiners had access to the veteran's claims 
file.  Consequently, in addition to the absence of nexus 
opinions, the examiners did not have the veteran's documented 
medical history before them.

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
require VA to notify the veteran of any evidence that is 
necessary to substantiate his claim, as well as the evidence 
VA will attempt to obtain and which evidence he is 
responsible for providing, and to provide all evidence in his 
possession related to his claim.  38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess v. Nicholson/Hartman, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal should service connection be allowed.  
The Board further notes that the VCAA notice letters provided 
the veteran did not specifically inform him to submit any and 
all information or evidence related to his claim in his 
possession.  

As noted above, the November 2003 rating decision granted 
service connection for onychomycosis of the toenails, 
bilaterally, with a noncompensable evaluation, and the 
veteran appealed the evaluation.  A July 2004 rating decision 
added tinea pedis as part of the symptomatology of the 
bilateral foot disorder and granted a 10 percent evaluation, 
effective June 9, 2003.

The Court has held that, even if a claimant receives 
compliant VCAA notice prior to an initial adjudication of a 
claim, proper notice is also required for issues which arise 
out of the initial determination, such as an appeal of an 
evaluation of a disability or an effective date, so-called 
downstream issues.  See Dingess, supra; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The veteran was 
not provided an appropriate notice letter related to his 
claim for an increased initial rating.  He is entitled to 
receive a compliant notice which includes an explanation of 
the type evidence needed to show entitlement to a higher 
initial evaluation.  Quartuccio, supra; see also Huston v. 
Principi, 17 Vet. App. 195 (2003).

The Board also notes that the last examination of the 
veteran's skin disorder of the feet was in October 2003, 
almost 3 years ago.  A current examination would assist in 
evaluating that claim.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1995) (VA was required to afford a contemporaneous 
medical examination where examination report was 
approximately two years old).

Since the Board has determined that medical examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) with 
respect to his claims, that advises the 
veteran that a disability rating and 
effective date will be assigned if service 
connection or an increased rating is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should ensure that any on-going 
treatment records are obtained and 
associated with the claims file.

3.  After the above is complete, the RO 
should arrange for an orthopedic 
examination to determine the etiology of 
the veteran's cervical and thoracic spine 
disorders.  Request the examiner to render 
an opinion as to whether it is more 
likely, less likely, or at least as likely 
as not (probability of 50 percent) that 
either the diagnosed cervical spine 
disorder, the thoracic spine disorder, or 
both, is causally related to the March 
1991 event documented in the service 
medical records, or is otherwise related 
to the veteran's active service.  Any 
opinion should be fully explained and the 
rationale provided.  The claims file is to 
be provided to the examiner as part of the 
examination.

4.  The RO will also refer the claims file 
to the examiner who conducted the October 
2003 neurology examination and request an 
opinion as to the etiology of the diagnosed 
migraine headaches.  Request the examiner 
to render an opinion as to whether it more 
likely, less likely, or at least as likely 
as not (probability of 50 percent) that the 
veteran's migraine headaches are related to 
his military service, to include his 
service in the Persian Gulf War.  Any 
opinion should be fully explained and the 
rationale provided.

Should the examiner be unable to render 
the requested opinion without further 
examination, the RO should arrange another 
neurology examination.  Similarly, if the 
examiner who conducted the October 2003 
examination is no longer available, the RO 
will arrange for a review of the claims 
file and, if deemed necessary, an 
examination, by another neurologist.

5.  The veteran should also be afforded a 
VA dermatology examination to determine the 
current nature and severity of the 
veteran's tinea pedis and onychomycosis of 
the feet.  The claims folder should be made 
available to the examiner for review before 
the examination.  All symptomatology 
related to the service connected condition 
should be described in detail.  The 
examiner should indicate the type of 
treatment prescribed for the skin condition 
of the feet.

6.  After completing any additional 
development deemed necessary in addition to 
the above, the RO should again review the 
record.  If the benefits sought on appeal 
remain denied, the appellant and 
representative, if any, should be furnished 
a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 Department of Veterans Affairs


